Hardin, J.
Upon this appeal we are called upon to inquire whether the Court of Sessions of Onondaga county, at the time the sentence was pronounced upon the defendant, had lost jurisdiction of the case or the- prisoner, so that it could not legally pronounce sentence, and order judgment. The prisoner had pleaded guilty to the indictment, his plea had been regularly entered, and no sentence had been given by the court upon such conviction. Ho conditional or qualified sentence had been given, and the defendant at all times after his plea, remained liable to the further action of the court. Power remained in the Court of Sessions to give sentence. It had in no manner deprived itself of such power or jurisdiction of .the subject matter or person of the accused. Such power to pronounce sentence was properly exercised, and the judgment entered thereon is regular and binding upon the accused. It does not lie in his mouth to say that he deserved and ought to have received sentence earlier, as he did not demand it, and no injury by the delay to him is shown or inferable from the record now before ns.
We regard the essential question involved in this case.so firmly resolved against the appellant by the authorities, that we do not deem it useful to open the same for fresh investigation and adjudication. Commonwealth v. Dowdican’s Bail, Thatcher’s Criminal Cases, 269; 115 Mass. 136; People v. Mueller, Cook Co. opinion of Barnum, J., reported in Criminal Law Mag. September, 1883, p. 725; 1 Bishop on Criminal Law, § 880; Weaver v. State, 11 Post (Mich.) 286; Reg. v. Ryan, 7 Cox's Criminal Cases, 109; Pegalow v. State, 20 Wis. 61; 1 City Hall Rep. 4, 7, 21, 28, 41.
The Court of Sessions properly exercised its power in the premises, and the habeas corpus was properly dismissed and the prisoner remanded, and we must affirm the order made.
Order affirmed. !
Smith, P. J., and Barker, J., concur.